DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a content of nitrogen in a form of solute nitrogen 
Furthermore, the limitation “a content of nitrogen in a form of solute nitrogen is 0.0120% or more” in claim 1 renders the claim indefinite, because the percentage lacks units. For the purposes of examination, the claim is given the broadest reasonable interpretation such that the limitation “a content of nitrogen in a form of solute nitrogen is 0.0120% or more” is interpreted as a content of nitrogen in a form of solute nitrogen is 0.0120% or more, by mass%.
Claims 3, 10-11 and 13 are dependent on claim 1 and are thus also rejected for the same reasons.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “a content of nitrogen in a form of solute nitrogen is 0.0120% or more,” and the claim also recites “N: more than 0.0130% to 0.0180%, by mass%,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 is dependent on claim 9, which has been cancelled. Thus, claim 11 fails to further limit the subject matter claim 9. Examiner notes that if claim 11 is amended to be dependent on claim 1, then claim 11 would be a duplicate of claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aratani et al. (US 2011/0076177),  hereinafter “Aratani.”
Regarding claim 1, Aratani teaches a high-strength steel sheet having a chemical composition of alloy constituents that satisfies or overlaps with the instantly claimed ranges, as shown in the table below (Abstract, [0036]-[0042]). As shown in the table below, most of the preferred composition ranges of Aratani fall squarely within the instantly claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.

Element
Claim 1 (mass%)
Aratani (mass%)
Overlap (mass%)
C
0.010 – 0.080
> 0.02 – 0.10
(Preferred: 0.03-0.05)
> 0.02 – 0.080
(Preferred: 0.03 – 0.05)
Si
≤ 0.05
≤ 0.10
(Preferred: ≤ 0.02)
≤ 0.05
(Preferred: ≤ 0.02)
Mn
>0.50 – 0.70 
≤ 1.5
>0.50 – 0.70
P
≤ 0.03
≤ 0.20
(Preferred: 0.001 – 0.018)
≤ 0.03
(Preferred: 0.001 – 0.018)
S
≤ 0.020
≤ 0.20
(Preferred: 0.001 – 0.018)
≤ 0.020
(Preferred: 0.001 – 0.018)
Al
0.005 – 0.070
≤ 0.10
(Preferred: 0.020 – 0.060)
0.005 – 0.070
(Preferred: 0.020 – 0.060)
N
>0.0130 – 0.0180
0.0120 – 0.0250
>0.0130 – 0.0180
Fe and inevitable impurities
balance
Balance
Balance


Aratani further teaches wherein the dissolved nitrogen (i.e., solute nitrogen) is 0.0100% or more (Abstract), which overlaps with the instantly claimed range of 0.0120% or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Aratani does not explicitly teach that its steel sheet has an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more, and an elongation in the transverse direction after the aging treatment is 7% or more.
	However, Aratani teaches an overlapping composition (Abstract, [0036]-[0042]), as discussed above, and teaches a method ([0021]-[0022], [0051]-[0062], Table 2) that closely resembles the method described in paragraph [0014] of the instant specification, as shown in the table below.


Method of Instant Specification [0014]
Method of Aratani
-Heating a slab at a heating temperature of 1180°C or more
-Heating a slab at a heating temperature of 1200°C or more ([0021], [0051]-[0053]), which overlaps with 1180°C or more.
-See Table 2 for examples of hot rolling slab extraction temperature (i.e. slab heating temperature) satisfying 1180°C or more).
-Rolling the slab with a hot rolling finish temperature of 820-900°C
- Hot rolling the slab with a finishing temperature of (Ar3 transformation point - 30°C) or more ([0021], [0051]-[0052]), which overlaps with 820-900°C.
-See Table 2. All examples use a finish rolling temperature of 890°C, which satisfies 820-900°C.
-Coiling at 640°C or less
-Coiling at 650° or less ([0021], [0054]-[0055]), which overlaps with 640°C or less.
-See Table 2. Examples coil at a temperatures of 590°C or 600°C, which satisfy 640°C or less
-Pickling
-Pickling ([0021], [0056])
-Cold rolling with a rolling reduction of 85% or more
-Cold rolling ([0021], [0056]).
-See Table 2. All examples have a cold rolling draft (i.e. reduction) of 90.0-91.4%, which satisfy 85% or more.
-Annealing at 620-690°C
-Annealing at 600°C or more ([0021], [0057]-[0060]), which overlaps with 620-690°C.
-See Table 2 for examples wherein the annealing temperature is 680°C and 690°C, which satisfy 620-690°C.
-Secondary cold rolling with a rolling reduction of 8-20%
-Second (i.e. secondary) cold rolling with reduction ratio (i.e. rolling reduction) of 10-20% ([0022], [0061]-[0062]), which satisfies 8-20%.


 As Aratani teaches a steel sheet comprising an overlapping composition (Abstract) and a process that closely resembles the method described in the instant invention ([0021]-[0022], [0051]-[0062], Table 2), as discussed above, the instantly claimed properties of an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more, and an elongation in the transverse direction after the aging treatment is 7% or more would have flowed naturally from the teachings of Aratani. A 
Regarding claim 3, Aratani teaches wherein the chemical composition of its high-strength steel sheet comprises ≤ 0.10 mass% Al (Abstract), as discussed above regarding claim 1, which overlaps with the instantly claimed range of 0.005-0.020 mass% Al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
	Regarding claims 10-11, Aratani does not explicitly teach wherein a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 590 MPa or more.
However, as discussed and shown in the two tables above regarding claim 1, Aratani teaches an overlapping composition (Abstract, [0036]-[0042]) and teaches a method ([0021]-[0022], [0051]-[0062], Table 2) that closely resembles the method described in paragraph [0014] of the instant specification. Thus, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 590 MPa or more would have flowed naturally from the teachings of Aratani. A steel sheet of an overlapping composition and which is made by a very close process would be expected to also the claimed tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment.
Regarding claim 13, Aratani teaches wherein the chemical composition of its high-strength steel sheet comprises ≤ 0.10 mass% Al (Abstract), as discussed above regarding claim 1, which overlaps with the instantly claimed range of 0.005-0.018 mass% Al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.
Element
Claim 12 (mass%)
Aratani (mass%)
Overlap (mass%)
C
0.010 – 0.080
> 0.02 – 0.10
(Preferred: 0.03-0.05)
> 0.02 – 0.080
(Preferred: 0.03 – 0.05)
Si
≤ 0.05
≤ 0.10
(Preferred: ≤ 0.02)
≤ 0.05
(Preferred: ≤ 0.02)
Mn
0.10 – 0.70 
≤ 1.5
(Preferred: 0.20 – 0.30)
0.10 – 0.70
(Preferred: 0.20 – 0.30)
P
≤ 0.03
≤ 0.20
(Preferred: 0.001 – 0.018)
≤ 0.03
(Preferred: 0.001 – 0.018)
S
≤ 0.020
≤ 0.20
(Preferred: 0.001 – 0.018)
≤ 0.020
(Preferred: 0.001 – 0.018)
Al
0.005 – 0.018
≤ 0.10
0.005 – 0.070
N
>0.0130 – 0.0180
0.0120 – 0.0250
>0.0130 – 0.0180
Fe and inevitable impurities
balance
Balance
Balance


Aratani further teaches wherein the dissolved nitrogen (i.e., solute nitrogen) is 0.0100% or more (Abstract), which overlaps with the instantly claimed range of 0.0120% or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Aratani does not explicitly teach that its steel sheet has an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction 
	However, Aratani teaches an overlapping composition (Abstract, [0036]-[0042]), as discussed above, and teaches a method ([0021]-[0022], [0051]-[0062], Table 2) that closely resembles the method described in paragraph [0014] of the instant specification, as shown in the table below.
Method of Instant Specification [0014]
Method of Aratani
-Heating a slab at a heating temperature of 1180°C or more
-Heating a slab at a heating temperature of 1200°C or more ([0021], [0051]-[0053]), which overlaps with 1180°C or more.
-See Table 2 for examples of hot rolling slab extraction temperature (i.e. slab heating temperature) satisfying 1180°C or more).
-Rolling the slab with a hot rolling finish temperature of 820-900°C
- Hot rolling the slab with a finishing temperature of (Ar3 transformation point - 30°C) or more ([0021], [0051]-[0052]), which overlaps with 820-900°C.
-See Table 2. All examples use a finish rolling temperature of 890°C, which satisfies 820-900°C.
-Coiling at 640°C or less
-Coiling at 650° or less ([0021], [0054]-[0055]), which overlaps with 640°C or less.
-See Table 2. Examples coil at a temperatures of 590°C or 600°C, which satisfy 640°C or less
-Pickling
-Pickling ([0021], [0056])
-Cold rolling with a rolling reduction of 85% or more
-Cold rolling ([0021], [0056]).
-See Table 2. All examples have a cold rolling draft (i.e. reduction) of 90.0-91.4%, which satisfy 85% or more.
-Annealing at 620-690°C
-Annealing at 600°C or more ([0021], [0057]-[0060]), which overlaps with 620-690°C.
-See Table 2 for examples wherein the annealing temperature is 680°C and 690°C, which satisfy 620-690°C.
-Secondary cold rolling with a rolling reduction of 8-20%
-Second (i.e. secondary) cold rolling with reduction ratio (i.e. rolling reduction) of 10-20% ([0022], [0061]-[0062]), which satisfies 8-20%.


 As Aratani teaches a steel sheet comprising an overlapping composition (Abstract, [0036]-[0042]) and a process that closely resembles the method described in the instant invention ([0021]-[0022], [0051]-[0062], Table 2), as discussed above, the instantly claimed properties of an average 14 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more, and an elongation in the transverse direction after the aging treatment is 7% or more would have flowed naturally from the teachings of Aratani. A steel sheet of an overlapping composition and which is made by a very close process would be expected to also have the properties as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 16/628,793 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding the instant claims 1, 3, and 10-11, claim 1 of the reference application teaches a steel sheet having a yield strength of 560 MPa or more, which reads on high-strength, comprising a chemical composition containing, in mass%, more than 0.0060% to 0.0100% C, 0.05% or less Si, 0.05-0.060% Mn, 0.050% or less P, 0.050% or less S, 0.020-0.050% Al, 0.0070-0.0140% N, and a balance of Fe and inevitable of impurities, which satisfies or overlaps with the chemical composition ranges recited in the instant claims 1, 3, and 10-11. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
The claims of the reference application do not expressly teach a content of nitrogen in a form of solute nitrogen is 0.0120% or more, an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging 
However, claim 1 of the reference application teaches an overlapping composition, as discussed above, and claim 5 of the reference application teaches a process of making comprising hot rolling a steel slab, whereby the steel slab is heated to a temperature of 1200°C or higher, hot rolling with a finish delivery temperature (i.e. hot rolling finish temperature) of 870°C or higher, coiling at 550-750°C, pickling, primary cold rolling at a rolling reduction of 88% or more, annealing at 660-760°C, and secondary cold rolling at a rolling reduction of 10-40%.
This process closely resembles the method described in paragraph [0014] of the instant specification, which comprises a hot rolling step of heating a slab at a heating temperature of 1180°C or more, rolling the slab with a hot rolling finish temperature of 820 to 900°C and coiling the sheet at a coiling temperature of 640°C or less, a primary cold rolling step of pickling the hot-rolled steel sheet and cold rolling the sheet with a rolling reduction of 85% or more, an annealing step of annealing the primarily cold-rolled steel sheet at 620°C to 690°C, and a secondary cold rolling step of secondarily cold rolling the annealed steel sheet with a rolling reduction of 8 to 20%.
As claim 1 of the reference application teaches a steel sheet comprising an overlapping composition and claim 5 of the reference application teaches a process of making that is closely resembles the method described in paragraph [0014] of the instant specification, as discussed above, the instantly claimed properties of a content of nitrogen in a form of solute nitrogen is 0.0120% or more, an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more or 590 MPa or more, and an elongation in the transverse direction after the aging treatment is 7% or more would have flowed naturally from the teachings of claims 1 and 5 of the reference application. A steel sheet of an 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/080,067 (reference application) in view of Aratani (US 2011/0076177). 
Regarding the instant claims 1, 3 and 10-13, claim 1 of the reference application teaches a steel sheet for a can with an upper yield strength of 460-680 MPa, which reads on high-strength, and comprising a chemical composition including, by mass%: 0.020-0.130% C, 0.04% or less Si, 0.10-1.20% Mn, 0.007-0.100% P, 0.030% or less S, 0.001-0.100% Al, more than 0.0120% to 0.0200% N, and a balance of Fe and inevitable impurities, which satisfies or overlaps with the chemical composition ranges recited in instant claims 1, 3, and 12-13. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
The claims of the reference application do not expressly teach a content of nitrogen in a form of solute nitrogen is 0.0120% or more, an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more (or 590MPa or more as recited in the instant claims 10-11), and an elongation in the transverse direction after the aging treatment is 7% or more.
However, claim 1 of the reference application teaches an overlapping composition, as discussed above, and claim 2 of the reference application teaches a process of making comprising hot rolling a steel slab with a finish rolling temperature of 820°C or more, coiling at a temperature of 500-620°C, 
This process closely resembles the method described in paragraph [0014] of the instant specification, which comprises a hot rolling step of heating a slab at a heating temperature of 1180°C or more, rolling the slab with a hot rolling finish temperature of 820 to 900°C and coiling the sheet at a coiling temperature of 640°C or less, a primary cold rolling step of pickling the hot-rolled steel sheet and cold rolling the sheet with a rolling reduction of 85% or more, an annealing step of annealing the primarily cold-rolled steel sheet at 620°C to 690°C, and a secondary cold rolling step of secondarily cold rolling the annealed steel sheet with a rolling reduction of 8 to 20%.
However, claim 2 of the reference application is silent as to heating the slab to 1180°C prior to rolling.
However, in the same field of endeavor of steel sheets for cans, Aratani teaches heating to slab extraction temperature of 1200°C or more (i.e. heating a slab to 1120°C) prior to hot rolling to increase the amount of dissolved N (i.e. solute N) to achieve age hardening ([0042]-[0043], [0050]-[0051]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to heat the slab of claims 1-2 of the reference application to 1200°C prior to hot rolling to increase the amount of dissolved N to achieve age hardening, as taught by Aratani ([0042]-[0043], [0050]-[0051]).
As claim 1 of the reference application teaches a steel sheet comprising an overlapping composition and claim 2 of the reference application modified by Aratani teaches a process of making that is closely resembles the method described in paragraph [0014] of the instant specification, as discussed above, the instantly claimed properties of a content of nitrogen in a form of solute nitrogen is 0.0120% or more, an average ferrite grain size of 7.0 µm or less, a density of dislocations at a depth of ¼ sheet thickness from the surface of the steel sheet is 4.0 x 1014 m-2 to 2.0 x 1015 m-2, a tensile strength in a transverse direction perpendicular to a rolling direction after aging treatment is 530 MPa or more or .
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 7/2/2020 have been fully considered but they are not persuasive. 
Examiner notes that the double patenting rejection of the instant claims over the claims of Application No. 15/307,620 has been withdrawn up on further consideration.
Applicant argues regarding claim 1 that Aratani does not disclose a substantially similar product, and thus would not have been reasonably expected to have the claimed average ferrite grain size, density of dislocations, tensile strength, and elongation. Applicant argues that the claimed Mn content of more than 0.50% to 0.70% by mass is critical to achieving the claimed solute N content and tensile strength. To support this argument, Applicant filed a Rule 132 Declaration with additional data. Applicant notes that Steels O and Q contain Mn with a content of 0.52%, which is just above the lower limit of 0.50% recited in claim 1, and achieved a solute N amount within the instantly claimed range, while Steels P and R contain Mn with a content of 0.48, which is just below the lower limit recited in claim 1, and resulted in a solute N content that are below the instantly claimed range. Additionally, Applicant notes that Steel S contains Al with a content of 0.018, which is equal to the upper limit recited in claims and 13, and achieved a solute content within the instantly claimed range, while Steel T contains Al with a content of 0.023%, which is just above the lower limit recited in claims 12 and 13, and resulted in a solute N content that is below the instantly claimed range. Applicant further notes that the maximum amount of solute N disclosed in the examples Aratani is 0.0112%, which is below the instantly claimed range of 0.0120% or more.

Regarding Applicant’s argument that the maximum amount of solute N disclosed in the examples Aratani is 0.0112%, which is below the instantly claimed range of 0.0120% or more, Examiner notes that Aratani teaches wherein the dissolved nitrogen (i.e., solute nitrogen) is 0.0100% or more, which overlaps with the instantly claimed range of 0.0120%  or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. Furthermore, “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP §2123 (II). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734